Citation Nr: 1428131	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  07-37 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial increased rating for a left knee disorder, rated as 10 percent disabling from September 22, 2006, and 30 percent from May 21, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to September 1998 and from December 2003 to March 2005, including a tour of duty in Kuwait from January 31, 2004, to February 1, 2005.  He also had additional periods of service with the Army National Guard.  

In September 2011 the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for patellar chondromalacia of the left knee.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  In pertinent part, the Board's decision was vacated and the Veteran's claim for an initial increased rating was remanded to the Board.  The Order called for the claim to be remanded in that the Board did not provide adequate discussion of all evidence of record.  Prior to the July 2013 Order, the RO, in a March 2013 rating decision, granted an increased rating for the service-connected left knee disorder from May 21, 2012.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The VA most recently conducted a thorough evaluation of the left knee in June 2012, and as reported above, the Veteran was subsequently awarded an increased rating of 30 percent for the knee from the date of the exam.  Review of VA treatment records in the Virtual VA "efolder" reflect that that the Veteran's left knee complaints continued in 2013, and that a meniscus tear was again provisionally diagnosed.  Surgery was scheduled but was not conducted due to the Veteran having elevated thyroid stimulating hormone levels.  Rescheduling of the surgery was indicated, but it is not clear from the current record whether this surgery was conducted.  

As the Veteran continues to experience symptoms associated with his left knee, and as he and his representative continue to assert that current manifestations warrant an increased and/or separate rating as to this disorder, the Board's finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA specialty examination (which takes into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA or private medical records that may be identified by the Veteran, that are not already of record.  

2.  After completing the requested development in paragraph #1, schedule a VA compensation examination by a suitably qualified examiner to determine the severity of the Veteran's service-connected left knee disability.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  

The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of his left knee disability, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  

Describe all symptoms caused by the service-connected knee disability, as well as the severity of each symptom.  The examiner should specifically discuss whether a left knee meniscus tear or dislocation of semilunar cartilage is shown, and, if so, whether such is a manifestation of the inservice knee disorder and when the tear/dislocation was initially demonstrated in the records.  Discussion should include notation that the record shows incidences in 2007 and thereafter of effusion and fluid in the knee, complaints of locking, positive McMurray's testing and abnormal magnetic resonance imaging test (MRI) results, although MRI testing has not been conclusive as to the presence of a tear.  The examiner must discuss and reconcile any clinical findings in the record which do not support his/her conclusions.

Range of motion (ROM) studies should be conducted and the examiner should also address whether the left knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional ROM loss due to any weakened movement, excess fatigability, or incoordination.  

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when each knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional ROM loss due to pain on use or during flare-ups.  

The examiner should state whether there is any instability/subluxation of either knee.  If so, the examiner should describe the severity of such instability/subluxation as "slight," "moderate," or "severe."  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

4.  Then readjudicate the claim, in light of any additional evidence, to include specific consideration of whether a separate rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

